The opinion of the court was delivered by
Woodward, J.
We approve of the conclusion which the learned judge deduced from the conflicting authorities on the point in judgment. Drum’s judgment never bound the land which Brown conveyed to Mrs. Kelly, and, therefore, she was not, according to the better authorities, concluded by the two writs of scire facias served on her as terre tenant.
Referring ourselves to the reasons and authorities of the court below, we affirm the judgment. '
Judgment affirmed.